Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 11000609 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s Arguments/Remarks filed 7/15/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 7, that: the combination of Wilson, Schweitzer, and Anderson fails to teach or fairly suggest the features of independent claims 1 and 14 regarding "the body defining at least one hole positioned above the UV light source and configured to receive air flow from the fan and direct the air flow to contact the UV light source to control a temperature of the UV light source".
Applicant argues, see Remarks, pg(s). 7, that: The Applicant respectfully submits that it would not have been obvious for one of ordinary skill in the art to modify the curing system of Wilson with a reflector with a hole for cooling air to be supplied to the UV light source as taught by Schweitzer. For example, Wilson already teaches apertures below the fan 41 for allowing cooling air 42 to flow to the UV light source, as shown in FIG. 4A of Wilson below. However, there is no motivation in Wilson and/or Schweitzer to modify the apertures in Wilson to include airflow direction properties. For example, in Wilson, the apertures are located below a shutter system 43 that blocks the radiation of the UV source 20 from exiting through the cooling vent 40. Therefore, modifying the apertures in Wilson to receive airflow and direct it to contact the UV light source for cooling would affect how the shutter system works and would render the subject matter of Wilson inoperative for its intended purpose.

In response to item(s) 2-3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Wilson et al. (US 9099213 B2) in view of Schweitzer (US 20040149936 A1) discloses the disputed claimed subject matter. See the rejection of claims 1, 14, and/or 27 for example.   
Schweitzer discloses a UV lamp (fig. 3, 1) with a body/reflector (3, unlabeled in fig. 3) defining at least one hole (at 15) positioned above the UV light source (1) and configured to receive air flow (15, 14) from/via the fan (13) [0040] and direct the air flow to contact/impinge the UV light source (1) to control a temperature of the UV light source /for cooling [0034]
	(fig. 1, UV source 1, reflector 3, housing 2); 
	(fig 3, admission channel 13 for cooling-air; air inlet aperture 15 in reflector 3 (un-labelled), UV source 1); 
[0034] [0040] [0002].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Wilson, with a reflector with a hole for cooling air to be supplied to the UV lamp, as taught by Schweitzer, to use as a substitution of one known UV source reflector gas cooling configuration for another (with cooling hole in the reflector) to obtain predictable UV source/reflector cooling results.
	Wilson’s reflector (44) is a separate and distinct component from Wilson’s vent (40) and shutter system (43).  The shutter system (fig. 4, 43) of Wilson would still be operable, if Wilson’s reflector (44) (without a hole in it) was replaced with Schweitzer’s reflector (with a hole in it) and used in Wilson’s UV irradiator.  Wilson’s shutter system (fig. 4; 43) would still be able to prevent UV light (from 20) from exiting the cooling vent (40).  Also, cooling air (42) flow would still be able to reach Wilson’s UV light (20) as well. 

5.	None of the claims have been amended. The previous prior art rejection is shown below for reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-6, 12-19, and 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson et al. (US 9099213 B2) in view of Schweitzer (US 20040149936 A1).
Regarding claim 1, Wilson discloses a disinfection UV system (abstract) (figs. 4a-4c, 1) comprising:
an UV light source (20)  to generate UV light (22); and 
a housing (figs. 4a-4c, 41, 44, unlabeled) supporting the UV light source, the housing comprising: 
a fan (41); and
a shield (reflector 44) having a body (reflector 44) partially surrounding the UV light source, the body having:
an inner surface sized and shaped to reflect (44) the UV light (22) from the UV light source;
the body having at least one opening (for 41) positioned above the UV light source (20) and configured to receive air flow from the fan (41) and to contact the UV light source to control a temperature of the UV light source (col. 6-7, lines 55 to 5)
(figs. 4a-4c, UV source 20, housing (un-labelled), reflector 44, fan 41, cooling air 42, vent 40, shutter/shield 43)
(col. 6-7, lines 55 to 5);
(abstract).
     	But Wilson fails to disclose the body/reflector defining at least one hole configured to receive air flow from the fan and direct the air flow to contact the UV light source.
    	Schweitzer, however, discloses a UV lamp (fig. 3, 1) with a body/reflector (3, unlabeled in fig. 3) defining at least one hole (at 15) positioned above the UV light source (1) and configured to receive air flow (15, 14) from/via the fan (13) [0040] and direct the air flow to contact the UV light source (1) to control a temperature of the UV light source /for cooling [0034]
	(fig. 1, UV source 1, reflector 3, housing 2); 
	(fig 3, admission channel 13 for cooling-air; air inlet aperture 15 in reflector 3 (un-labelled), UV source 1); 
[0034] [0040] [0002].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Wilson, with a reflector with a hole for cooling air to be supplied to the UV lamp, as taught by Schweitzer, to use as a substitution of one known UV source reflector gas cooling configuration for another (with cooling hole in the reflector) to obtain predictable UV source/reflector cooling results.

 Regarding claim 14, Wilson discloses a housing to support an UV light source (20) (abstract) (figs. 4a-4c, 1), the housing comprising:
a fan (41); and
a shield (reflector 44) fluidly coupled to the fan (41); 
the shield (reflector 44) having a body partially surrounding the UV light source, the body having:
an inner surface sized and shaped to reflect (44) the UV light (22) from the UV light source (20)  through the opening (at bottom of 44);
the body having at least one opening (for 41) positioned above the UV light source (20) and configured to receive air flow from the fan (41) and to contact the UV light source to control a temperature of the UV light source (col. 6-7, lines 55 to 5)
(figs. 4a-4c, UV source 20, housing (un-labelled), reflector 44, fan 41, cooling air 42, vent 40, shutter/shield 43)
(col. 6-7, lines 55 to 5);
(abstract).
     	But Wilson fails to disclose the body/reflector configured to receive air flow from the fan and direct the air flow to impinge the UV light source to control a temperature of the UV light source.
    	Schweitzer, however, discloses a UV lamp (fig. 3, 1) with a body/reflector (3, unlabeled in fig. 3) defining at least one hole (at 15) positioned above the UV light source (1) and configured to receive air flow (15, 14) from/via the fan (13) [0040] and direct the air flow to contact/impinge the UV light source (1) to control a temperature of the UV light source /for cooling [0034]
	(fig. 1, UV source 1, reflector 3, housing 2); 
	(fig 3, admission channel 13 for cooling-air; air inlet aperture 15 in reflector 3 (un-labelled), UV source 1); 
[0034] [0040] [0002].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Wilson, with a reflector with a hole for cooling air to be supplied to the UV lamp, as taught by Schweitzer, to use as a substitution of one known UV source reflector gas cooling configuration for another (with cooling hole in the reflector) to obtain predictable UV source/reflector cooling results.

 Regarding claim 27, Wilson discloses a shield (reflector 44) to reflect UV light (22) from an UV light source (20) (abstract) (figs. 4a-4c, 1), the shield comprising:
a body (reflector 44) partially surrounding the UV light source (20) , the body having:
an inner surface sized and shaped to reflect (44) the UV light (22) from the UV light source;
the body having at least one opening (for 41) positioned above the UV light source (20) and configured to receive air flow from the fan (41) and to contact the UV light source to control a temperature of the UV light source (col. 6-7, lines 55 to 5)
(figs. 4a-4c, UV source 20, housing (un-labelled), reflector 44, fan 41, cooling air 42, vent 40, shutter/shield 43)
(col. 6-7, lines 55 to 5);
(abstract).
     	But Wilson fails to disclose the body defining a hole configured to receive air flow from a fan (41) and direct the air flow to impinge the UV light source.
    	Schweitzer, however, discloses a UV lamp (fig. 3, 1) with a body/reflector (3, unlabeled in fig. 3) defining at least one hole (at 15) positioned above the UV light source (1) and configured to receive air flow (15, 14) from/via the fan (13) [0040] and direct the air flow to contact/impinge the UV light source (1) to control a temperature of the UV light source /for cooling [0034]
	(fig. 1, UV source 1, reflector 3, housing 2); 
	(fig 3, admission channel 13 for cooling-air; air inlet aperture 15 in reflector 3 (un-labelled), UV source 1); 
[0034] [0040] [0002].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Wilson, with a reflector with a hole for cooling air to be supplied to the UV lamp, as taught by Schweitzer, to use as a substitution of one known UV source reflector gas cooling configuration for another (with cooling hole in the reflector) to obtain predictable UV source/reflector cooling results.

     	Regarding claims 2, 15 and 28, Wilson discloses that the inner surface of the shield (reflector 44) is sized and shaped to reflect (44) the UV light (22) from the UV light source (20) in a direction away from the housing (44, 41).
     	Regarding claims 3, 16 and 29, Wilson discloses that the body of the shield (figs. 4a-4c, reflector 44) is an elongate member.
     	Regarding claims 4, 17 and 30, Wilson discloses that the body of the shield (figs. 4a-4c, reflector 44) reflector 44) is curved.
     	Regarding claims 5, and 18, Wilson discloses that the body of the shield (figs. 4a-4c, reflector 44) reflector 44) is semi-circular.
Moreover, regarding claims 6, and 19, Schweitzer discloses wherein the at least one hole (at 15) includes at least one slot [0034] 
	(fig. 1, UV source 1, reflector 3, housing 2); 
	(fig 3, admission channel 13 for cooling-air; air inlet aperture 15 in reflector 3 (un-labelled), UV source 1); 
[0034 Note an air inlet aperture 15 which extends at least along the length of the radiation source, with the air inlet aperture 15 leading to the interior of the housing 2.];
[0040]; 
and is obvious for the reasons discussed supra with reference to claims 1, 14, or 27 respectively, see previous.

     	Regarding claim 12, Wilson discloses that the body (reflector 44) is made of anodized aluminum
(col. 9, lines 40 to col. 10, line 35).
     	Regarding claim 13, Wilson discloses that the inner surface (of reflector 44) is made of anodized aluminum (col. 9, lines 40 to col. 10, line 35 Note preferred reflector is a strip reflector, manufactured by and commercially available from ALANOD, Germany, anodized aluminum).

2.	Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson et al. (US 9099213 B2) in view of Schweitzer (US 20040149936 A1);  hereinafter “the combined references”, as applied to claims 1, 14, and/or 27 above, and further in light of Anderson (US 5099586 A).
Regarding claims 8-9, Schweitzer discloses a reflector (3) with a cooling gas air inlet/hole/ aperture/slot (at 15) [0034]
	(fig. 1, UV source 1, reflector 3, housing 2); 
	(fig 3, admission channel 13 for cooling-air; air inlet aperture 15 in reflector 3 (un-labelled), UV source 1); 
[0034] [0040] 
But the combined references fail to disclose (regarding claim 8), wherein the holes include slots; (regarding claim 9) wherein the holes are regularly spaced along a length of the body. 
Anderson, however, discloses a UV source (12) with a reflector (15) that has plural air cooling holes/slots (35) along the reflector’s body (15) and 
 (regarding claim 8,, wherein the holes include slots (35’); and 
(regarding claim 9) wherein the holes (35’) are regularly spaced along a length of the body (of 15’);
	(fig. 5, UV lamp 12’, reflector 15’, plural air cooling holes/slots 35’); 
	(abstract Note  A reflector for use in drying a substrate is disclosed, which houses infrared or ultraviolet lamps. The reflector is designed to limit the path of light from each lamp to mitigate interference from one lamp to the next. The reflector is cooled and the substrate is heated by convection.); 
(col. 2-3, lines 64-25);
(col. 5, lines 5-35); 
(cols. 4-5, lines 64-10); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a UV source (12) with a reflector (15) that has plural air cooling holes/slots (35) along the reflector’s body (15) for cooling of the reflector, as taught by Anderson, to use as a substitution of one known UV source reflector gas cooling configuration for another (with plural cooling holes/slots along the reflector) to obtain predictable UV source/reflector cooling results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881